Title: General Orders, 17 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby [17]th 1776
Parole Cholmondly.Countersign King


The Congress have been pleased to appoint Joseph Fry Esqr. a Brigadier General in the Continental Army; he is to be obeyed as such and his Excellency the General orders that he shall take the command of the vacant Brigade commonly called the Cambridge Brigade.
All the Regiments are immediately to be compleated, to Twenty-four rounds of Ammunition a man, the Colonel, or commanding Officer of each, is to pass his receipt to the Commissary for the Cartridges, or Powder & Lead necessary, to do this; and to take receipts from their several Captains, for the

total quantity in each Company—The Captains are to do the like from each of their Men, who are to account satisfactorily, for every load they have passed their receipt for, or pay Fourpence for each difficient. The Colonels, or Commanding Officer of Regiments, are to take especial Care that this Order is strictly complied with, that those Fines are charged without fail to the delinquent Soldiers, and credit given for them in making out the pay-Abstracts[.] This Order is to be read to, and impress’d upon the minds of every man by their Officers.
The General is surprised to find the Militia applying for Cartouch Boxes and other Accoutrements, when he had not a doubt, but they would have come compleatly equipt—As the case however is otherwise, he directs that they should be served with Powder-horns and Shot pouches, in lieu of Cartouch Boxes, and that every thing which is delivered to them be charged to the Regiment that received it, that it may be redeliverd, or paid for at the expiration of the term for which they stand engaged, and to this the Qr Mr Genl and Commissary of Stores, are to give particular Attention, without further direction upon this head.
The intrenching Tools of every kind, are to be carefully look’d up, and put in good order: The Qr Mr Genl is to give proper directions upon this head, no time is to be lost in the doing of it.
To prevent any mistakes, or impositions, in the purchasing of Arms; the Colonels are immediately to have the several Arms belonging to their respective Regiments, branded with the number of the regiment, or stamp’d and mark’d in such a manner, as they may be known.
Col. Knox is to report the exact Number of Cannon Cartridges which are filled and ready for use, specifying the Sorts & sizes.
